DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 02/12/2021 has been entered and made of record. This application contains 24 pending claims. 
Claim 1 has been amended.
Claim 24 is newly added
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-11, 14-16, 19 and 24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by YAMAMOTO et al. (US 20150234017, hereinafter Yamamoto).

Regarding to claim 1, Yamamoto discloses a device for measuring a magnetic field (abstract and fig. 3-6 and 15), the device comprising: 
at least one microwire (amorphous wire (fig. 15[10])); 
a coil (detecting coil (fig. 15[11])); and 
a low impedance shunt coupled to the coil, wherein the shunt comprises a resistive circuit element connected in parallel across the coil (fig. 15 shows the magnetic impedance element 1 with coil 11 connected to the processing circuit 3 which includes a low impedance shunt circuitry comprising a resistive element (R31) connected in parallel to the coil 11),
wherein the device is configured to determine a strength of a magnetic field applied to the at least one microwire based on a coil current induced in the coil through the low impedance shunt by the at least one microwire (paragraph 0001 and 0007). 

Regarding to claim 2, Yamamoto discloses the device of claim 1, wherein the coil current is induced in the coil in response to a drive current applied to the at least one microwire (fig. 3 and 15 shows the coils 11 response to the current through 10). 

Regarding to claim 4, Yamamoto discloses the device of claim 1, wherein the coil surrounds the at least one microwire (abstract discloses detecting coil 11 wound around the amorphous wire 10). 

Regarding to claim 5, Yamamoto discloses the device of claim 1, wherein the coil has between 1 and 100 turns (fig. 3-5 and 15 show coil have more than 1 turn).

Regarding to claim 9, Yamamoto discloses the device of claim 1, further comprising a current generator coupled to the at least one microwire (fig. 3-5 and 15 and paragraph 0080 show source 2 coupled to 10). 

Regarding to claim 10, Yamamoto discloses the device of claim 9, wherein the current generator applies a current to the at least one microwire that is a repeating current (fig. 3-5 and 15 and paragraph 0080 show source 2 coupled to 10). 

Regarding to claim 11, Yamamoto discloses the device of claim 10, wherein the repeating current is in the form of a discrete pulse (fig. 3-5 and 15 and paragraph 0080 show source 2 coupled to 10). 

Regarding to claim 14, Yamamoto discloses the device of claim 1, further comprising an amplifier (fig. 6 shows a processing circuit 3 include amplifier [33]) coupled to the low impedance shunt (fig. 15 shows the processing circuit 3 included R31 which in turn couples to amplifier 33) configured to determine a current through the low impedance shunt (abstract). 

Regarding to claim 15, Yamamoto discloses the device of claim 1, further comprising a signal viewer coupled to the coil (fig. 7 and paragraph 0067 discloses display D). 

Regarding to claim 16, Yamamoto discloses the device of claim 15, wherein the signal viewer comprises an analog-to-digital convertor, a sample and hold circuit, or a current integrator (fig. 7 and paragraph 0067). 

Regarding to claim 19, Yamamoto discloses the device of claim 1, wherein the microwire is made of a magnetically soft ferromagnetic amorphous metallic alloy (abstract).  

Regarding to claim 24, Yamamoto discloses the device of claim 1, wherein the resistive circuit element comprises a resistor (fig. 15[R31])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Honkura et al. (US 20060038561, hereinafter Honkura 561).

Regarding to claim 13, Yamamoto discloses the device of claim 10, wherein the current generator turns off the current to the at least one microwire before the coil current has decreased to one half of its initial value (paragraphs 0098-100 discloses the timing circuit to turn on/off the current from the current generator 2 to the microwire). 
However, Yamamoto does not disclose wherein the current generator turns off the current to the at least one microwire before the coil current has decreased to one half of its initial value.
Fig. 13 and paragraph 72 shows and discloses the current through the amorphous wire 11 is interrupted at P2 (13B) before the coil current decrease to ½ of its initial value fig. 13A.
Therefore, at the time before the effective filing date, it would has been obvious to incorporate the system of Honkura into Yamamoto for synchronization with the timing of the appearance of the peak value p2.

Regarding to claim 17, Yamamoto discloses the device of claim 1, except wherein the microwire has a length of between 1 to 20 millimeters (mm).
Paragraph 0064 of Honkura discloses the size if the amorphous wire with length of 2.5mm. 


Regarding to claim 18, Yamamoto discloses the device of claim 1, except wherein the microwire has a radius of between 1 and 30 microns.
 Paragraph 0064 of Honkura discloses the size if the amorphous wire with length of 30 um. 
Therefore, at the time before the effective filing date, it would has been obvious to incorporate the microwire of Honkura into Yamamoto as matter of design choice.

Regarding to claim 20, Yamamoto discloses the device of claim 1, except wherein the microwire comprises a relative permeability of about 1 Henry per meter (H/m).
Applicant disclose example of the microwire soft amorphous metallic alloys used in microwires may include Cobalt-rich alloys and paragraph 0064 of Honkura discloses the same material and structure of the microwire, therefore, it would has necessitated that the microwire comprises a relative permeability of about 1 Henry per meter (H/m)). 
Therefore, at the time before the effective filing date, it would has been obvious to incorporate the microwire of Honkura into Yamamoto as matter of design choice.

Regarding to claim 21, Yamamoto discloses the device of claim 1, except wherein the microwire has nearly zero magnetostriction.
Paragraph 0064 of Honkura discloses zero magnetostriction. 
.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Honkura et al. (US 20130181705, hereinafter Honkura 705).

Regarding to claim 3, Yamamoto discloses the device of claim 1, except wherein a plurality of the microwires is provided. 
Figs. 10, 12-13 of Honkura 705 shows MI sensor element with plurality of microwires.
Therefore, at the time before the effective filing date, it would has been obvious to incorporate sensor of Honkura 705 into Yamamoto in order to increase an output voltage or to decrease a noise (paragraph 0008 of Honkura 705).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 4 above, and further in view of Nishihata et al. (US 20150262748, hereinafter Nishihata).

Regarding to claim 6, Yamamoto discloses the device of claim 4, except wherein the coil surrounding the at least one microwire comprises a wound foil. 

Therefore, at the time before the effective filing date, it would has been obvious to incorporate the wound foil in order to reduce pitch of the detection coil for an increase in output power and size reduction (abstract of Nishihata).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 4 above, and further in view of Honkura et al. (US 20070068252, hereinafter Honkura 252).

Regarding to claim 7, Yamamoto discloses the device of claim 4, except wherein the coil surrounding the microwire comprises a pair of coils wound in opposing directions. 
Fig. 13-14 of Honkura 252 shows a MI element with a micro amorphous wire surrounded by a pair of coils wound in opposing directions.
Therefore, at the time before the effective filing date, it would has been obvious to incorporate sensor of Honkura 252 into Yamamoto in order to generate output voltages of the same magnitude in opposed directions when a uniform magnetic field acts on the magneto-sensitive element (paragraph 147 of Honkura 252).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.

Regarding to claim 8, Yamamoto discloses the device of claim 1, wherein the low impedance shunt has a resistance lower than 20 ohms. 
Honkura discloses the shunt impedance with resistive element R31.
Honkura disclose the shunt resistor 31 except for low impedance shunt has a resistance lower than 20 ohms.
However, at the time before the effective filing date, it would have been obvious to have the low impedance shunt has a resistance lower than 20 ohms since it is merely an optimization of ranges selected by one skilled in the art. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 10 above, and further in view of TAKENAKA (US 20180120357, hereinafter TAKENAKA).

Regarding to claim 12, Yamamoto discloses the device of claim 10, wherein except the repeating current is in the form of a sinusoid.
TAKENAKA discloses a high-frequency sine-wave current or a pulse current may be supplied to the amorphous magnetic wire. 
.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Roeseler et al. (US 20070239059, hereinafter Roeseler).

Regarding to claim 22, Yamamoto discloses the device of claim 1, except further comprising a heat conducting element coupled to the at least one microwire and configured to convey heat away from the at least one microwire. 
Abstract of Roeseler discloses a magnetic sensor (eddy current sensor). Fig. 9 show a magnetic sensor coupled to a heat conducting element 92 to transfer heat away from the coil which included fine wire (paragraph 0057).
Therefore, at the time before the effective filing date, it would has been obvious to incorporate coolant system of Roeseler into Yamamoto in order to reduce the internal temperature of a sensor such as an eddy current sensor to a temperature below the temperature of the sensor's surroundings).

Regarding to claim 23, Yamamoto in view of Roeseler discloses the device of claim 22, wherein the heat conducting element comprises a heat conducting gel (paragraph 0072 of Roeseler).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/           Primary Examiner, Art Unit 2863